Citation Nr: 0110401	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the 10 percent rating for ilio-psoas 
bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from July 1963 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1999, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted the veteran's claim of 
entitlement to a compensable rating for ilio-psoas bursitis, 
assigning the veteran a 10 percent rating for his service-
connected ilio-psoas bursitis effective January 21, 1998.  
The veteran disagrees with the RO's assigned rating, and has 
perfected an appeal of that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  


The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining a medical examination and opinion where 
appropriate.  Here, the veteran disagrees with the 10 percent 
rating assigned to his ilio-psoas bursitis by the RO and 
seeks a higher rating.  

Medical evidence in the record indicates that the veteran has 
significant pain in his right groin and hip area, 
specifically around his anterior groin.  The veteran 
experiences pain following any lengthy amount of walking, as 
well as when going from a seated to a standing position.  He 
also experiences distal thigh pain on occasion, and walks 
with a slight antalgic gait.  His hip flexion is 90 degrees, 
limited by pain.

A review of the decision rendered by the RO in May 1999 
indicates that the veteran was awarded a 10 percent 
compensable rating effective January 21, 1998, as a result of 
the veteran's complaints of pain and limited motion.  This 
rating appears to include consideration of the effects of the 
veteran's disability upon ordinary use of his hip, and of the 
veteran's functional impairment of his hip due to pain, as 
required in cases involving a disability of the 
musculoskeletal system.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995);  Schafrath v. Derwinski, 1 Vet. App. 589 (1991);  38 
C.F.R. § 4.40 (2000).  Prior to being awarded a compensable 
rating in excess of his current 10 percent rating, it is 
necessary that medical evidence in the record show that the 
veteran meets the criteria for a higher rating for hip and 
thigh disabilities, or that the veteran's pain and functional 
loss of use of his hip justify a disability rating in excess 
of 10 percent.  

Medical evidence currently in the record is not sufficient to 
enable the Board to determine whether the veteran meets any 
of the specific criteria set forth under the Diagnostic Code 
for hip and thigh disabilities which would entitle the 
veteran to a compensable rating in excess of 10 percent.  
Specifically, the record contains no evidence regarding 
whether the veteran has limitation of abduction and adduction 
ranges of motion of the hip, or the presence or absence of 
flail joint of the hip or ankylosis of the hip.  The record 
also does not contain an adequate assessment of the veteran's 
functional loss of use of his hip, which is necessary before 
a determination can be made as to whether the veteran's pain 
and functional loss of use justify a rating in excess of 10 
percent, in accordance with 38 C.F.R. § 4.40.  Accordingly, 
the Board finds that the claim must be remanded to the RO for 
another medical examination including this information.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995);  Arnesen v. Brown 8 
Vet. App. 432 (1995).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an examination addressing his ilio-
psoas bursitis. The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
must be furnished the claims file prior 
to the examination.   Specifically, the 
examiner should report the ranges of 
motion of the hip, to specifically 
include abduction and adduction, as well 
as noting the normal ranges of motion for 
the hip.  The examiner should also note 
the presence or absence of flail joint of 
the hip, and whether the hip is 
ankylosed.   Additionally, the 
examination should specifically address 
the degree to which the veteran's ilio-
psoas bursitis has resulted in functional 
loss of use of the hip due to pain, 
including mention of any weakness, 
fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




